         Case 1:16-cv-06964-VSB Document 100 Filed 09/16/19 Page 1 of 2



                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                              NEW YORK REGIONAL OFFICE
                                       200 VESEY STREET, SUITE 400
                                     NEW YORK, NEW YORK 10281-1022

                                                                                   HAIMAVATHI V. MARLIER
                                                                                   (212) 336-1055
                                                                                   MARLIERH@SEC.GOV




                                                      September 16, 2019

 Via ECF

 The Honorable Vernon S. Broderick
 United States District Judge
 United States Courthouse
 40 Foley Square
 New York, NY 10007

       Re:     SEC v. Contrarian Press, LLC, et al., 16-cv-06964 (VSB) (S.D.N.Y.)

Dear Judge Broderick:

         Plaintiff Securities and Exchange Commission, through its undersigned counsel,
respectfully requests that the Court issue the enclosed Request for Judicial International
Assistance (Letter Rogatory) (the “Request”) to the Supreme Court of British Columbia in
Vancouver, Canada. The Request seeks documents from, and a deposition of, Almic Ramic, a
resident of Abbotsford, in the Province of British Columbia, Canada, who has within his
possession, custody, or control evidence that is highly relevant to the claims and defenses in this
litigation. Counsel for Defendants Contrarian Press, LLC and Scott S. Fraser do not oppose this
request.



                                              Respectfully submitted,

                                              /s/ Haimavathi V. Marlier

                                              Haimavathi V. Marlier
                                              Senior Trial Counsel
         Case 1:16-cv-06964-VSB Document 100 Filed 09/16/19 Page 2 of 2
September 16, 2019
Page 2 of 2



cc:     Michael Quinn, Esq. (via email and ECF)
        Joshua A. Dunn, Esq.
        mquinn@vedderprice.com
        jdunn@vedderprice.com
        Counsel for Defendants Scott Fraser and
        Contrarian Press, LLC




                                              2
